Citation Nr: 9928342	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-04 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to June 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran currently has disability manifested by tinnitus due 
to disease or injury which was incurred in or aggravated by 
service.  

3.  In July 1981, the RO denied the veteran's original claim 
of service connection for a nervous condition and provided 
the veteran with notification of that decision and his 
appellate rights; in the absence of a timely filed appeal, 
that decision became final.  

4.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for a psychiatric 
disorder and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim, has 
been presented.  

5.  The veteran's claim of service connection for a 
psychiatric disorder is plausible and capable of 
substantiation.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for tinnitus.  38 U.S.C.A. 
§§ 1110, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1998).  

2.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1998).  

3.  A well-grounded claim of service connection for a 
psychiatric disorder has been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Service connection for tinnitus

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran contends that he suffers from tinnitus due to an 
incident in service when both of his eardrums ruptured while 
he was undergoing pressure chamber testing.  

The veteran's service medical records are entirely negative 
for complaints or findings of tinnitus.  Furthermore, the 
veteran has submitted no competent evidence to support his 
lay assertions that he currently suffers from tinnitus due to 
disease or injury which was incurred in or aggravated by 
service.  Although the veteran asserts that he currently has 
tinnitus which is attributable to his service, he is not, as 
a lay person, competent to offer an opinion as to any 
question of medical diagnosis or causation presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Since there is no medical evidence that the veteran is 
presently suffering from tinnitus due to service, the first 
prong of Caluza is not satisfied.  It follows that the third 
prong also is not satisfied.  Likewise, the Board notes that, 
in the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  As such, service connection for tinnitus is denied.  

In the absence of medical evidence to show that the veteran 
has tinnitus due to disease or injury which was incurred in 
or aggravated by service, the Board must conclude that the 
veteran has failed to meet his initial burden of producing 
evidence of a well-grounded claim of service connection for 
tinnitus.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he suffers from tinnitus 
related to disease or injury which was incurred in or 
aggravated by service.  By this decision, the Board is 
informing the veteran of the evidence necessary to make his 
claim as set forth above well grounded.  


II.  New and material evidence -- psychiatric disorder

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In July 1981, the RO denied entitlement to service connection 
for a nervous condition and provided the veteran with 
notification of that decision and his appellate rights.  In 
the absence of a timely filed appeal, that decision became 
final.  In September 1995, the veteran filed a submission 
seeking to reopen the claim of service connection for a 
psychiatric condition based on new evidence.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as the "Court"), in 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), has held 
that the Board must perform a three-step analysis when the 
veteran seeks to reopen a claim based on new evidence.  
First, the Board must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed).  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must determine whether, based upon all 
of the evidence of record in support of the claim, presuming 
its credibility, see Robinette v. Brown, 8 Vet. App. 69 
(1995), the claim as reopened (and distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  

The evidence of record at the time of the July 1981 rating 
decision included the veteran's service medical records which 
are negative for complaints or findings relative to a 
psychiatric condition.   

The evidence received since the July 1981 rating decision 
includes VA medical records documenting treatment for a 
psychiatric condition; a copy of an unofficial progress note 
prepared by the Chief of Psychology at the Bath, New York, VA 
Medical Center; and statements by the veteran.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence is relevant to the veteran's claim 
of service connection and is instrumental in ensuring a 
complete evidentiary record for evaluation of the veteran's 
claim.  See Hodge, supra.  Of particular significance are 
notations within the unofficial progress note prepared by the 
VA psychologist that the veteran clearly had a bipolar 
disorder and that it "seem[ed] clear that he certainly had 
some manifestations of this disorder while he was in the 
Navy, and immediately thereafter."  In other words, the new 
evidence submitted is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for a psychiatric disorder is reopened.  


III.  Determination of Well Groundedness -- psychiatric 
disorder

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette, supra, the claim as reopened (and 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim, but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  See Winters, 
supra.  

Based on a review of the evidence of record, in particular 
the opinions rendered by the Chief of Psychology at the Bath 
VA Medical Center, the Board finds that the veteran's claim 
is plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  It 
also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

In light of the above evidence, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of his psychiatric disorder.  All pertinent 
treatment records also should be obtained for review.  



ORDER

Service connection for tinnitus is denied, as a well-grounded 
claim has not been presented.  

As new and material evidence to reopen the claim of service 
connection for a psychiatric disorder has been submitted, the 
appeal to this extent is allowed.  

As a well-grounded claim of service connection for a 
psychiatric disorder has been submitted, the appeal to this 
extent is allowed, subject to the discussion hereinbelow.  





REMAND

As noted hereinabove, when a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In light of the evidence, 
the veteran should be afforded a VA examination to determine 
the nature and likely etiology of his psychiatric disorder.  
In addition, all pertinent treatment records also should be 
obtained for review.  

Furthermore, it appears from the evidence of record that the 
veteran is receiving disability benefits from the Social 
Security Administration (SSA) for his psychiatric condition.  
A copy of any decision awarding benefits and copies of the 
medical evidence on which such decision was based should be 
obtained.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
psychiatric disorder since service.  
After securing the necessary release, the 
RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  

2.  The RO also should take appropriate 
steps in order to obtain a copy of any 
decision granting the veteran SSA 
disability benefits and copies of the 
medical evidence on which the decision 
was based  

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  All 
indicated testing should be performed in 
this regard, and the claims folder should 
be made available to the examiner for 
review.  Detailed clinical findings 
should be reported, and the examiner 
should provide a specific diagnosis in 
connection with the evaluation.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to the 
medical probability that any current 
innocently acquired psychiatric 
disability is due to disease or injury 
which was incurred in or aggravated by 
service, as claimed by the veteran.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







